DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18 - 36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 24, and 31, the prior art fails to disclose or make obvious the claimed combination including the following features:
Scirica (US 7,694,865 B2) teaches a locking mechanism (Fig 9a, #300) including a biasing member or spring (#312) in combination with a lever (#302), wherein the locking mechanism is, “manipulatable from a first position, in which drive assembly 212 is maintained in a ready-to-load position for proper loading, to a second position, in which drive assembly 212 is free to move.” (see col 7, ln 11-15). The function of the locking mechanism of Scirica is different from that of the current application, namely, “to obstruct movement of the knife carrier back to its advance position.” Further, Scirica does not specifically teach a first locking component… including a resilient body having a first hook that extends outwardly of the shell housing, or a second locking component… including a body formed from a resilient material having a second hook that extends from the knife carrier, as is claimed in independent claims 1, 24, and 31.
Nalagatla (US 8,567,655 B2) and Boudreaux (US 8,322,589 B2) teach various mechanical mechanisms for locking the shaft assembly of a surgical stapler (see Nalagatla Fig 31, #178; see Boudreaux Fig 7, #118). However, neither references specifically teach a first locking component… including a resilient body having a first hook that extends outwardly of the shell housing, or a second locking component… including a body formed from a resilient material having a second hook that extends from the knife carrier, as is claimed in independent claims 1, 24, and 31.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 19-23, 25-30, and 32-36, they are allowed as depending from claims 1, 24, and 31, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        	
--